UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7134


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONALD TERRELL RICE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Margaret B. Seymour, Senior District Judge. (7:99-cr-00902-MBS-1)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Terrell Rice, Appellant Pro Se. Andrew Burke Moorman, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Terrell Rice appeals the district court’s order denying his motion for relief

under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Rice, No. 7:99-cr-00902-MBS-1 (D.S.C. July 22, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2